Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 William Wayne Strawser, Appellant                     Appeal from the 52nd District Court of
                                                       Coryell County, Texas (Tr. Ct. No. FDM-
 No. 06-16-00070-CR         v.                         11-20634).        Memorandum Opinion
                                                       delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, William Wayne Strawser, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 25, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk